DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Remarks filed on 10/28/2021 and Interview on 01/28/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kalpesh V. Upadhye, PhD on 01/28/2022.

The application has been amended as follows: 

1. (Currently Amended) A data processing system comprising:
a processor complex including a plurality of core types, the plurality of core types to execute threads of a thread group;
a co-processor to execute a workload offloaded by a thread of the thread group; 
a closed loop performance controller (CLPC) to monitor and control performance of the threads of the thread group, wherein the CLPC is to measure performance of the workload on the co-processor and associate the performance of the workload with the thread group, and subsequent to assignment of at least one second thread to the thread group, the CLPC is to recommend a core type from the plurality of core types to execute the at least one second thread of the thread group based at least in part upon performance metrics associated with the thread 
a control effort limiter of the CLPC to adjust the control effort based on sensor data.

2. (Original) The data processing system as in claim 1, the plurality of core types including an efficiency core type and a performance core type.

3. (Canceled) 

4. (Previously Presented) The data processing system as in claim 1, wherein the control effort determines a number and type of core on which the thread group is to execute.

5. (Original) The data processing system as in claim 4, wherein the control effort additionally determines a voltage and frequency of one or more cores on which the thread group is to execute.

6. (Original) The data processing system as in claim 1, wherein to measure the performance of the workload on the co-processor, the CLPC is to measure a submit, begin, and end metric for the workload on the co-processor.

7. (Original) The data processing system as in claim 6, wherein the CLPC is to adjust a frequency of one or more of the plurality of core types based on the performance of the workload on the co-processor.

8. (Original) The data processing system as in claim 7, wherein the CLPC is to adjust a frequency of the co-processor based on the performance of the workload on the co-processor.

9. (Original) The data processing system as in claim 8, wherein the co-processor is one or more of a graphics processing unit, an image processor, or a neural network accelerator.



11. (Original) The data processing system as in claim 10, wherein the CLPC is to adjust a frequency of one or more of the plurality of core types or the co-processor based on the performance of the workload on the co-processor relative to the identified interval of time of the work interval object.
12. (Currently Amended) A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a message indicating that a thread of a thread group executing on a first processor of the one or more processors is to offload a workload to a second processor, the message including an identifier of the thread;
inferring membership of the thread in the thread group based on the identifier of the thread;
issuing a token in response to the message, the token to associate the workload with the thread group, the workload performed by one or more threads executed on the second processor; 
associating performance metrics of the one or more threads executed on the second processor with the thread group;
subsequent to assignment of at least one second thread to the thread group, recommending a processor core type of the first processor to execute the at least one second thread of the thread group based at least in part upon performance metrics associated with the thread group, wherein the performance metrics include performance metrics for the threads executing on the first processor and the second processor; [[and ]]
sampling performance metrics for the thread group and determining a control effort to meet a performance target for the threads in the thread group; and 
adjusting the control effort based on sensor data.



14. (Original) The non-transitory machine-readable medium as in claim 13, wherein the work interval object is created in response to a call to a daemon or an operating system service.

15. (Original) The non-transitory machine-readable medium as in claim 13, wherein the work interval object is instantiated in response to a call by application to an application programming interface (API) or framework.

16. (Original) The non-transitory machine-readable medium as in claim 13, the token additionally to associate the workload with the work interval object of the first thread group.

17. (Original) The non-transitory machine-readable medium as in claim 16, the operations additionally comprising adjusting a frequency of the first processor when executing the thread group after associating performance metrics of the one or more threads executed on the second processor with the thread group.

18. (Original) The non-transitory machine-readable medium as in claim 16, the operations additionally comprising adjusting a frequency of the second processor when executing the thread group after associating performance metrics of the one or more threads executed on the second processor with the thread group.

19. (Original) The non-transitory machine-readable medium as in claim 18, wherein the second processor is a co-processor of the first processor.

20. (Original) The non-transitory machine-readable medium as in claim 19, wherein the co-processor is a graphics processing unit, an image processor, a neural network accelerator.



22. (Currently Amended) A method comprising:
receiving a message indicating that a thread of a thread group executing on a first processor of the one or more processors is to offload a workload to a second processor, the message including an identifier of the thread;
inferring membership of the thread in the thread group based on the identifier of the thread;
issuing a token in response to the message, the token to associate the workload with the thread group, the workload performed by one or more threads executed on the second processor;
associating performance metrics of the one or more threads executed on the second processor with the thread group;
subsequent to assignment of at least one second thread to the thread group, recommending a processor core type of the first processor to execute the at least one second thread of the thread group based at least in part upon performance metrics associated with the thread group, wherein the performance metrics include performance metrics for the threads executing on the first processor and the second processor; [[and ]]
sampling performance metrics for the thread group and determining a control effort to meet a performance target for the threads in the thread group; and 
adjusting the control effort based on sensor data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195